DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 September 2021 have been fully considered but they are not persuasive.
Regarding the objection of claim 1 (same language of new claim 36), Applicant argues that “the language of Claim 36 is broader and therefore not a duplicate of Claim 29.”  While the claims are not identical, claim 36 is not broader in scope than claim 29.  The only difference between the claims is that claim 29 recites “wherein the wet treatment is conducted pursuant to a method for the treatment”, which does not further limit the claim as claim 24 already recites said wet treatment.  The scope of the claimed method is not substantially different.  The scope of new claim 55 is also objected to as being a substantial duplicate of claim 53 for reasons of same.
Regarding the rejection under 35 USC 112(b), Applicant’s amendment has overcome this rejection.  However, the amendment has necessitated new grounds of rejections under 35 USC 112 as indicated below.
Turning to the rejection(s) of the claims, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)) and limitations from (Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)).  Anticipation under 35 U.S.C. § 102 is established only when a single prior art reference discloses, either expressly or under the principles of inherency, each and every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ 385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not require either the inventive concept of the claimed subject matter or the recognition of properties that are inherently possessed by the prior art reference.  Verdegaal Brothers Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir. 1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject matter of a claim when that reference discloses each and every element set forth in the claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994) and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990)); however, the law of anticipation does not require that the reference teach what Applicant is claiming, but only that the claims "read on” something disclosed in the reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ 577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the claimed invention such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention.  See In re Graves, 69 F.3d In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the rejection under 35 USC 102(a)(1) as anticipated by LEVY ‘927, Applicant’s amendment has overcome this rejection.
Further regarding LEVY ‘927, Applicant admits that LEVY ‘927 discloses that it “is at last partially dried by drying mechanism (123)” but argues that “LEVY does not indicate a drying mechanism but a cog belt (123)”.  This is not persuasive because LEVY clearly teaches various options of the broad and generic recitation of drying mechanism as examples of drying mechanisms, including “a rotatable cylinder, roller, hot air blower, or combinations thereof, etc” (see LEVY at ¶ [0019]).
Applicant further argues that “it is not clear from Levy ‘927 where the drying of the washed laundry takes place or how it is done.”  Examiner disagrees.  Manifestly, one skilled in the art would at once envisage that drying would take place after the washing in LEVY ‘927, as well as how it is done by the known and disclosed means of “a rotatable cylinder, roller, hot air blower, or combinations thereof”.  It is clear that drying in LEVY ‘927 takes place after washing by nozzles, as there is no need or desire to dry before the disclosed nozzle washing in LEVY.
Regarding LEVY ‘927, Applicant further argues that LEVY ‘927 does not disclose “how the laundry gets to the laundry machine, and whether the laundry is already in a spread-out state and how the laundry leaves the machine.”  However, given the laundry in LEVY ‘927 is held to the working surface by nets (12) or a pair of conveyor belts, it is abundantly clear that the minimal space between the nets/belts would result in at least 
For at least the foregoing reasons and those previously made of record, the claims remain rejected.

Claim Objections
Claims 36 and 55 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29 and 53, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  While the claims are not identical, they are substantially cumulative in scope as the recitation or omission of a “wet treatment pursuant to a method for the (wet) treatment” provides no further method step or limitation the already recited wet treatment of claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the original disclosure as filed recites specific sources, it does not provide support for the much broader “means” recitation, which may read on any ultrasonic source including those not provided in the original disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 53, it is unclear what is meant by “the wet treatment is conducted pursuant to a method for the wet treatment of laundry”.  How can the wet treatment follow the wet treatment?  This appears to be recitation of the same wet treatment limitation recited in the method of claim 50 and it is unclear how the method wet treatment follows itself.  Clarification and correction is required. 
Similarly regarding claim 54, it is unclear how the drying process follows itself in the recitation of “the drying process is conducted pursuant to the drying of laundry.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24-26, 29-30, 36-41, 43-48, 50-60, and 62-67 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of EP 2369051 to BRINGEWATT et al. (“BRINGEWATT”; cited by Applicant, machine translation provided by Examiner) and US 1,487,914 to BOOTH.
Regarding claims 24-26, 29-30, 36-41, 43-44, 46, 48, 50-60, 62-63, 65, and 67, LEVY (in Figs. 1, 2, 3A-3B discloses a method for the treatment, in particular the wet treatment and drying, of laundry which is washed (see ¶ [0015], particularly use of cleaning nozzles 112) and rinsed (see use of rinsing nozzles 121) in the course of wet treatment and that during the drying phase the bound liquid from the wet treatment is extracted to at least a large extent (see use of drying mechanism 123), wherein wet treatment and drying are conducted on laundry lying on at least one conveyor (118,119) in a spread-out state (note configuration of working surface 18 holding laundry between plural nets 125 or conveyor belts in ¶ [0016], which read on holding laundry in a spread-out state),
wherein the laundry is dried immediately following the wet treatment and along a continuous treatment path (see Fig. 1 and associated text),
wherein the wet treatment and the drying are conducted on separate conveyors and/or the transport speed of the conveyors are coordinated, preferably synchronized (“preferably” renders synchronized as optional; see indefinite rejection above), with each other in the region of the wet treatment and the drying (see e.g. ¶ [0019], particularly dryer mechanism “disposed downstream of working surface 118” as well as including separate conveying means, such as a rotatable cylinder or roller; see also separation in Fig. 1),
wherein the wet treatment is conducted pursuant to a method for the treatment, in particular the wet treatment, of laundry, wherein the laundry is washed in at least one liquid (see use of nozzles 112 in ¶ [0017]) and subsequently rinsed (via nozzles 121, see ¶ [0018]), and the laundry is sprayed and/or sprinkled in the spread-out state with at least one liquid (see nozzles 112 above; note configuration of nozzles 112 in Figs. 3A-3C and their associated usage to spray laundry),
wherein the drying process is conducted pursuant to a method for the treatment, in particular the drying, of laundry, with the laundry being transported in a spread-out state on a conveyor through at least one drying section, wherein the laundry is dried successively with a plurality of consecutive drying units (see drying in ¶ [0019]; ,
wherein the laundry is sprayed and/or sprinkled with pressurized liquid and/or liquid jets at a high velocity (note in ¶ [0008] the cleaning fluid being sprayed “with a pressure/intensity whereby the laundry is rapidly and efficiently cleaned”, which is readable on pressurized liquid and/or liquid jets),
wherein the laundry is sprayed and/or sprinkled in a lying and/or resting state with at least one liquid, in particular that the laundry is sprayed and/or sprinkled with the at least one liquid in a state of lying on a conveyor and/or of resting on the conveyor (note the laundry between net 125 and conveyor 118,119 reads on being in a lying and/or resting state),
wherein at least one liquid is sprayed and/or sprinkled on a free side, preferably the top side (note top side spray nozzle 112 in Fig. 3B), of the laundry items and that at least part of this liquid is drained off from an opposite side (note accumulation sink 124 and drainage132 in Figs. 1 and 3B), 
wherein following or during the washing process at least part of the liquid bound in the laundry is removed (see above drying operation, which manifestly removes at least part of the liquid), wherein the laundry is washed in a prewash zone (14) and a main wash zone (15) and is rinsed in at least one rinse zone (see Figs. 1-3C; note the first section that receives laundry reads on a “prewash zone”, the washing nozzle section at nozzles 112 reads on a “main wash zone”, and the rinsing nozzle section at nozzles 121 read on a “rinse zone”,
wherein the laundry is transported by continuous conveying means (see abstract and ¶ [0006]) through all zones of the wet treatment, preferably in a continuous and/or uninterrupted manner (see, e.g., operation of belt conveyor 119),
wherein the drying units are selected from the group consisting of hot air generators, infrared radiators (51), at least one row of air nozzles (48) and at least one shock wave applicator (47) (note hot air blowers in ¶ [0019]),
wherein during the drying phase, preferably before, during and/or after the drying phase, a dry disinfection of the laundry is performed (note the drying phase of LEVY inherently includes at least some degree of disinfection from the hot air supplied).
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a laundry outlet but does not expressly disclose further details, such as wherein the dried laundry is transferred in its spread-out state by the conveyor in the drying region directly to an intake conveyor of a downstream laundry treatment device, such as a folding machine or a mangle.  However, it is known in the art to provide a washing and drying conveyor system for laundry with an intake conveyor of a downstream laundry treatment device.  BRINGEWATT teaches a drying conveyor system 18 with direct intake to a downstream laundry treatment device 26 for the purpose of further treating/sorting the laundry by folding and stacking (see e.g. ¶ [0025]-[0027] of supplied translation).
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying system of LEVY with a downstream laundry treatment device, such as the folding and stacking system of BRINGEWATT to achieve the predictable results of providing further known laundry 
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a laundry inlet but does not expressly disclose further details, such as wherein the laundry is placed in a spread-out state on the start of the conveyor in the region of the wet treatment and/or is transferred in a spread-out state by a feeding machine (39) to the start of the conveyor in the region of the wet treatment.  However, it is known in the art to provide a washing and drying conveyor system for laundry with a feeding mechanism upstream of the washing/drying system.  For instance, BOOTH teaches a washing and drying machine with conveyor belt, and having a feeding system at the feeding end of the machine (see e.g. page 2, ll. 56-60).
Thus, it would have been obvious to one having ordinary skill in the art to provide the washing and drying machine of LEVY with an upstream feeding machine, such as the feeding system of BOOTH to achieve the predictable results of feeding laundry to be treated into the washing and drying machine.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the laundry treatment art.
Regarding claims 45 and 64, LEVY, supra, discloses the claimed invention including plural drying units.  LEVY discloses washing, rinsing, and drying laundry on a continuous conveyor, as well as transverse washing nozzles (112) and the washing nozzles arranged above the conveyor (see Figs. 3A-3C), but LEVY does not expressly disclose configuration details of the dryers wherein at least some of the drying units are arranged transverse to the treatment direction (12) above the conveyor carrying the laundry and/or at least one drying unit forms a drying strip arranged above the conveyor and running transversely to the treatment direction (12).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to arrange the drying units on the conveyor in a similar manner to achieve the desired results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claims 47 and 66, LEVY discloses hot air blowers but does not expressly disclose “air nozzles”.  As previously cited, LEVY discloses transverse rows of washing nozzles 112.  Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the hot air blower in LEVY as plural air nozzles in a similar manner as the washing nozzles 112 in order to achieve the same and predictable results of treating continuously conveyed with a fluid (in this case, air rather than liquid).  Further, the position is taken that use of ambient air is implicit as other types of air would have to be specifically and separately supplied.  Use of ambient air for drying is standard and conventional practice in the art.

Claim 42 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of BRINGEWATT and BOOTH, as applied above, and further in view of US 2006/0130243 to OZALTIN et al. (“OZALTIN”).
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a washing, rinsing, and drying station but does not wherein during the wet treatment the laundry is disinfected by ultrasonic means, preferably in a bath containing a disinfection agent or disinfection additive.  However, it is known in the art to provide a washing and drying conveyor system for laundry with an ultrasonic section for applying ultrasonic vibrations to laundry.  For instance, OZALTIN teaches a washing and drying machine with conveyor belt, and further including an ultrasonic station for applying ultrasonic vibrations to garments (see e.g. OZALTIN at abstract and ¶ [0012]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying machine of LEVY with an ultrasonic station, such as that taught in OZALTIN to achieve the predictable results of further treating laundry on a conveyor in a washing and drying machine with ultrasonic vibrations.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the laundry treatment art.

Claims 49 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of BRINGEWATT and BOOTH, as applied above, and further in view of US 2017/0059244 to BIEL et al. (“BIEL”).
LEVY, supra, discloses the claimed invention including plural drying units.  LEVY discloses washing, rinsing, and drying laundry on a continuous conveyor, but LEVY does not expressly disclose wherein at least one sensor directed at the laundry to be dried determines, preferably in a contactless manner, the residual moisture, the degree of dryness and/or the temperature of the laundry and on the basis of the measured values the drying process is controlled, in particular the drying units employed for drying and, if applicable, the disinfection device.  However, it is common in the art to monitor effective drying of laundry using sensors, such as moisture or temperature sensors.  For instance, BIEL teaches an art-related textile treating machine with continuous conveyor that utilizes a temperature probe for sensing a temperature of the drying chamber for the purposes of monitoring and controlling drying (see BIEL at ¶ [0012] and [0016]-[0021]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying machine of LEVY with a dryer temperature probe, such as that taught in BIEL, to yield the same and predictable results of monitoring and controlling drying.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711